L. HAND, Circuit Judge.
Ono, Matthiessen, in order to make a settlement for his son, transferred six thousand shares of stock to the petitioner in trust to accumnlate the income and pay the aceumula-tions to the son when he became twenty-' one, thereafter to pay him the income yearly until he became twenty-live, and at that time to transfer the shares to him. If the son died under twenty-five, the trustee was to transfer tho shares to two other sons, share and share alike. Matthiessen bought the shares in 1906, for $141,375; when he transferred them to the trustee, on December 24, 1921, they were worth $577,600: The petitioner by virtue of powers under the deed sold the shares in 1922 for $603,832. The questions arising are 5 whether in estimating the basis upon which to calculate profits, the date of Mat-thiessen’s purchase should be taken, or the date of the settlement; and whether, in case the first is the proper date, the tax is limited to twelve and a half per cent, under section 206 (a) (6) and section 206 (b) of the Rev-enne Act of 1921 (42 Stat. 232). The Board held against the petitioner upon both points.
Section 202 (a) (2) of the act (42 Stat. 229) provided that when property was “aequired by gift,” the “basis” in estimating profits was to be the cost or value when the donor acquired it. This was held constitutional in Taft v. Bowers, 278 U. S. 470, 49 S. Ct. 199, 73 L. Ed. 460, 64 A. L. R. 362, and as the settlement was made after the act of 1921 was passed, tne only question is as to the meaning of the statute. Was the transfer a certainly not a “purchase,” except m the archaic sense that all transfers of land, not by descent, were purchases. Coli0q-,jjapy perhaps, it was a gift to the son, wbo al¿ne , tbe beneflt Byen s0, it was neyer^pjegg a gift; the transaction as a whole eould not be leaa> the trustee’s parj- ^ werG regarded as only instrumental. Yerbally all tbe conditi0ns specified in section 202 (a) (2) tbere was a gift and a donOT; ^ that geetio.n required. Again> its undcriyjng purpose was to reach the appreeiation which occurred in the hands of the donor, and which could not be taxed in any otller ^ Eor be ^ »ot \ That P«T>ose_ demanded that; such a transaction as ^ be lncm(;e(L So it seems to us immate"al ^ ™pmge<i; upon the trustee, the beneficiary, or the “trust,” thoUgb We do, not read Anderson v. Wilson, 289 U. S. 20, 53 S. Ct. 417, 77 L. Ed. 1004, as holding that a new entity has been eoneeived to bear taxation. Section 219 of tbe aet (42 Stat. 246) imposes tbe burden either upon the trustee or the beneficiary, never upon the trust; so far as we can seo, it speaks in the customary tongue. There was much more to be said for the taxpayer in Burnet v. Guggenheim, 288 U. S. 280, 53 S. Ct. 369, 77 L. Ed. 748, where the cancellation of a power to revoke was held to be a “transfer by gift.” That ruling could not have been made if *20trust settlements were not gifts; the settlor had transferred the property to a trustee, and the cancellation did no more than make absolute the trustee’s title and the beneficiaries’ interests. Finally, it is of no moment that in 1924 Congress amended the law by an express provision including “transfers in trust.” Section 204 (a) (3), Revenue Act 1924, 26 US CA § 935 (a) (3) and note. If any inference from this is justified at all, it is rather that the amendment was a definition of earlier purpose than a new enactment. The Board was plainly right on the first point.
More is to be said for the taxpayer on the second, in spite of the fact that two eireuits have ruled against him already. Johnson v. Commissioner, 53 F.(2d) 726 (C. C. A. 3); Shoenberg v. Burnet, 60 App. D. C. 381, 55 F.(2d) 543. True, the trustee, the taxpayer, did not “hold” the property for two years in the usual sense. Moreover, it must be owned that section 206 (c) Revenue Act 1921 (42 Stat. 232), is a statute of exemption, and that as- such doubts must be resolved against the taxpayer. Hoge v. R. R. Co., 99 U. S. 348, 355, 25 L. Ed. 303; Bank of Commerce v. Tennessee, 161 U. S. 134, 146, 16 S. Ct. 456, 40 L. Ed. 645; Heiner v. Colonial Trust Co., 275 U. S. 232, 235, 48 S. Ct. 65, 72 L. Ed. 256; Insurance, etc., Co. v. Commissioner, 36 F.(2d) 842 (C. C. A. 2). Yet the result seems to us an extremely improbable one for Congress to have intended; it could hardly have survived direct scrutiny, had that been given it; it did not indeed survive after 1926. Section 208 (a) (8), Revenue Act 1926, 26 USCA § 939 note. The upshot of the two sections, read as the Board reads them, is to treat the donee, for the purpose of computing his income, as holding the property during the period of .the donor’s tenure; but for the-purpose of finding the rate at which that very income is to be taxed, as holding it only from the time when he gets it. The periods are tacked to establish his “capital assets,” and divorced to tax them; he gets all the burdens and none of the benefits; and while it is of course theoretically possible that Congress meant to do this, it is hardly more. We do not think that we do too much violence to the word by so declaring. Though the donee has not literally “held” the property for two years, he is treated as though he had; his acceptance of the gift'is regarded as a viearious substitution of himself for the donor, Only so, can he become subject to a tax upon the whole appreciation “realized” by his sale, part of which is otherwise wholly foreign to him. All we have to do is to carry over that substitution into section 206 (a) (6); that is, to read the two sections together. In so doing we merely carry forward and make comprehensive the purpose of section 206 (e) itself, which was to avoid the “freezing” of property because of high surtaxes. . Report of Ways & Means Com. on House Rep. 8425, House Rep. 350, 67th Congress, First Session, p. 10. The classic instance of such a treatment of a statute is Holy Trinity Church v. United States, 143 U. S. 457, 12 S. Ct. 511, 36 L. Ed. 226. We do not forget that courts must not malee law, but only declare it; but there is no vade meeum to guide us between a sterile literalism -which loses sight of the forest for the trees, and a proper scruple against imputing mean-iugs for which the words give no warrant. That there comes a point at which we must be content to treat the purpose as ineffective-ly expressed, we readily agree, though no one can fix it a priori. But that does not absolve us in a given case, and here we find no sufficient obstacle in the language used; rather we think the generative purpose can infuse it.
Order reversed; deficiency to be taxed up-on f^e inCome as determined below, but at the rate prescribed by section 206 (e) of the Rev-^et Df 1921.
MANTON, Circuit Judge, dissenting in opinion,